Johnston, J.,
dissenting: The principal objections that were urged against the conviction of Rogers have not been sustained, and I am unable to concur in the conclusion that prejudicial error was committed in the admission of testimony. It appears to me that the testimony held to be objectionable is not very material, since the proof showing Shirley’s guilt was overwhelming. In fact, there seems to have been but little effort made to shield him from the charge alleged by the state. The statement by the sheriff, that he did not know where Shirley Was at the time of trial, is of little consequence, and to show that the court was guarding against any prejudice, it appears that testimony offered to the effect that he had fled from justice and had forfeited his bond was excluded from the jury.
The testimony of the declarations and admissions of Shirley, after the conspiracy had ended and the crime had been consummated, was only competent for the purpose of showing the participation of Shirley in the criminal act. According to the theory of the state, Shirley was the principal actor in the conspiracy, and to establish the conspiracy, it was necessary to show the part he took in the crime. The declara*698tions or admissions which he may have made were competent for that purpose. (The State v. Johnson, 40 Kas. 266.) In this case, as in all others where the guilt of several persons is involved in the charge, it is the duty of the court in its instructions to limit the application of the testimony to the one who made the declaration or admission. (The State v. Johnson, supra.). That was done in the present case. The jury were first instructed to disregard the evidence of all statements or admissions made by Shirley in the absence of the defendant, and to consider only such as would tend to prove the conspiracy. As to the evidence of the witness Carroll, the jury were told that it was only received to prove that Shirley had committed, or caused the offense to be committed, and must not be considered in determining whether Rogers had any connection with the transaction, or was a party to the conspiracy. As to the testimony of Black, the jury were advised that this testimony was only received to show that Shirley committed, or caused to be committed, the offense charged, and not to prove that there, was a conspiracy or agreement to destroy the records, to which Rogers was a party; and, further, that the testimony of Carroll, Harris, and Black, with reference to the part taken by Shirley, could not be considered by the jury in determining whether or not Rogers had any connection with the offense charged against him.
In view of the care and discrimination of the court in charging the jury with reference to the effect of this testimony, it is my opinion that no prejudicial error was committed. On an appeal, judgment should be given without regard to technical errors or defects, or to exceptions which do not affect the substantial rights of the parties. (Crim. Code, § 293.)